Title: To John Adams from Elbridge Gerry, 8 December 1777
From: Gerry, Elbridge
To: Adams, John


     
      My dear sir
      Camp at Whitemarsh Monday Decr. 8. 1777
     
     Since my last the Situation of the Camp has prevented the Committee of Congress from transacting the Business of their Appointment. The Enemy, the Evening after the Date of my letter, marched out with their whole Force, which is said to consist of twelve thousand five hundred Effectives. We received Information of their preparations, a Day or two before, by persons who left the City; and the Camp was alarmed on Fryday Morning about two oClock. At five the Enemy were about two Miles from the right Wing of our Army, in Sight of our quarters, where they continued untill Saturday Night, during which Time an Engagement was hourly expected. About four oClock on Sunday Morning, the General sent one of his Aids to inform Us that the Enemy, had marched to the left, where were the Generals quarters, and had drawn up 2000 Men about two Miles from his place, advancing with another part of their Army, up the York Road. This Morning We are informed, that the Enemy are returning to the Right, from whence I think there is a probability of their intending to puzzle our Officers by their Manoeuvres, and send their whole Force against some Point. I sincerely wish that our Officers would prevent it, by beginning the Attack, and until such an enterprizing Spirit prevails, think that the Enemy will manoeuvre to Advantage. There have been several skirmishes, and many Deserters and prisoners have passed through the Camp; but these are Affairs of no great Consequence. The American Army are in a better Situation for an Engagement, in Point of Numbers, than they have been this Campaign; may God grant them Fortitude, and crown their Endeavours with Success. You will probably e’er long, hear of some important Event; and in the Interim give me Leave to assure you, that I remain with much Esteem yours sincerly,
     
      E Gerry
     
     
      The Bill on Mr. Mease is accepted and inclosed to Mr. Richard Taylor.
     
     
     
      9th Decr.
     
     Last Evening the Enemy retired to Philadelphia.
    